Citation Nr: 0625985	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  00-23 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left ankle fracture.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the left shoulder.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the cervical spine.

4.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the thoracic spine.

5.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1973 and from June 1985 to June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

When the case was before the Board in May 2005, it was 
remanded for additional development.  The case was returned 
to the Board in December 2005.

The issues of entitlement to higher ratings for degenerative 
joint disease of the left shoulder and degenerative disc 
disease of the cervical, thoracic, and lumbar spine are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran suffered a fracture of the left ankle during 
service in 1972.  He currently suffers from pain and a 
limitation of motion of the left ankle that are residuals of 
the fracture.


CONCLUSION OF LAW

Current residuals of a fracture of the left ankle were 
incurred during active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's service medical records (SMRs) for his period 
of service from January 1968 to November 1973 can not be 
located.  However, there are dental records that document 
treatment for the veteran on active duty from January 1968 
through August 1973.  The veteran claims that he suffered a 
fracture of the left ankle while on active duty in 1972.

The veteran had a second period of active service from June 
1985 to June 1999.  The veteran was afforded an entrance 
examination in February 1985.  He was noted to have six years 
of government service at that time.  In a report of medical 
history dated in February 1985, the veteran reported that he 
had sustained a fracture of his left ankle in 1972 and was 
treated at the Portsmouth Naval Hospital.  The report of an 
orthopaedic evaluation dated in May 1985 reflects that the 
veteran was evaluated because he stated that he had fractured 
his left ankle in 1972 in a motorcycle accident and underwent 
open reduction and internal fixation at Portsmouth Naval 
Hospital.  He had the pins removed in July 1972 and had had 
no difficulty with the ankle since that time.  Examination 
revealed a well healed operative scar, old, over the 
anteriomedial aspect of the ankle.  This examination resulted 
in the following diagnosis:  healed fracture, left ankle, 
bimalleolar, with good functional results.  The examiner 
concluded that the veteran should be able to participate in 
any physical activity without physical restrictions.

The SMRs for the second period of service contain several 
periodic physical examinations that noted the history of the 
fracture.  They also noted the residual scar from the 
surgery.  No impairment, related to the left ankle, was 
identified during service.  

The veteran's claim for service connection was denied in July 
1999.  The denial was based on the lack of treatment and 
evidence of a current disability involving the left ankle 
during the second period of service.  

The veteran was afforded a VA examination in February 2004.  
He provided a history of his left ankle fracture in 1972.  
The veteran reported a good range of motion for the left 
ankle but had occasional episodes of shooting pain.  The pain 
would come and go and there was no precipitating event.  The 
examiner reported on the surgical scar on the left ankle.  
There was no evidence of significant deformity, swelling, or 
edema.  The veteran had a range of motion of dorsiflexion 
from 0 to 15 degrees and plantar flexion from 0 to 30 
degrees.  X-rays of the left ankle were interpreted to show 
no significant abnormalities.  The diagnosis was history of 
traumatic fracture of the left ankle, status post ORIF with 
wires and screws, which were subsequently removed.  The 
veteran currently complains of occasional pain with a slight 
decrease in range of motion as mentioned.

VA treatment records for the period from 1999 to October 2003 
show that the veteran was seen for occasional reports of 
ankle pain.

The Board finds that there is credible evidence of the 
veteran's service from 1968 to 1973.  This finding is 
supported by the military dental records reflecting treatment 
during that period.  The Board further finds that is 
reasonable to conclude that the veteran did suffer a fracture 
of the left ankle during service in 1972.  He has 
consistently reported the date of the accident and injury.  
He has consistently reported that he received treatment at 
the Portsmouth Naval Hospital.

The latter point is important in that he again noted his 
treatment there when he underwent the special orthopedic 
evaluation prior to being accepted for his second period of 
service.  The veteran had no reason to not be truthful about 
the date, circumstances, or place of treatment for his left 
ankle fracture.  He wanted to be found fit for service.  

While the SMRs for the second period of service do not 
reflect ongoing treatment for problems related to the left 
ankle, the February 2004 VA examination has documented both 
subjective complaints of pain and objective findings of a 
limitation of motion.

The Board is aware that pain alone cannot be considered a 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999).  However, there is objective evidence of a 
decrease in range of motion that the examiner has attributed 
as a residual of the veteran's fracture of the left ankle.  
See 38 C.F.R. § 4.71, Plate II (2005).  Thus there is 
evidence of pain and a limitation of motion that can be 
attributed as residuals from the veteran's left ankle 
fracture in service.  Accordingly, service connection is 
granted for residuals of a left ankle fracture.


ORDER

Entitlement to service connection for residuals of a fracture 
of the left ankle is granted.


REMAND

The veteran's case was previously certified on appeal to the 
Board in June 2004.  The veteran later submitted a statement 
that was received at the Board in July 2004.  The veteran 
reported that his symptomatology for his several disabilities 
had gotten worse.  He further reported that he had been 
scheduled for surgery on his left shoulder but it was 
postponed because of his having a heart attack.  The veteran 
asked that his treatment records be obtained from the VA 
medical center (VAMC) in Mountain Home, Tennessee.

The Board remanded the case for, inter alia, the RO to obtain 
the VA records identified by the veteran in May 2005.  The 
AMC wrote to the veteran that same month and asked that he 
identify any sources of treatment.  The veteran was advised 
that if he did not respond in 30 days his case would be 
returned to the Board.

The veteran did not respond to the AMC's letter and his case 
was returned to the Board.

Although a response from the veteran that specifically 
identified dates and places of treatment would have been 
helpful, VA was on notice of specific treatment records that 
the veteran said were in existence at the Mountain Home VAMC.  
A failure to request those records, despite the lack of a 
response from the veteran, is a violation of Stegall v. West, 
11 Vet. App. 268 (1998).  In addition, VA had actual 
knowledge of the existence of these records and is required 
to obtain them.  See Bell v. Derwinski, 2 Vet. App. 611, 612-
13 (1992).

On remand a request for the previously identified treatment 
records must be made.  In addition, any other records 
identified by the veteran must also be requested and obtained 
if available.

Finally, the veteran's spine and left shoulder disabilities 
were last examined in 2003.  Given his statements of the 
increase in symptomatology since his last examinations, his 
statements of additional treatment and possibly surgery, and 
the passage of time since the last examinations, the veteran 
should be afforded the appropriate examination(s) to assess 
his current level of disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for his service-
connected spine and left shoulder 
disabilities.  The RO should obtain those 
records that have not been previously 
secured.  Even if the veteran does not 
respond, the RO must request all 
pertinent treatment records for the 
veteran from VAMC Mountain Home from 
October 2003 to the present.  

2.  The veteran should be afforded an 
appropriate examination(s) to assess the 
current level of disability attributable 
to his service-connected left shoulder, 
cervical, thoracic, and lumbar spine 
disabilities.  All studies and tests 
deemed necessary by the examiner should 
be accomplished and any such results must 
be included in the examination report.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


